Name: Commission Regulation (EEC) No 3034/88 of 30 September 1988 amending Regulation (EEC) No 1725/79 in regard to certain provisions applying to the granting of aid for skimmed-milk powder for use as animal feed
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity;  processed agricultural produce
 Date Published: nan

 1 . 10. 88 No L 271 /91Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3034/88 of 30 September 1988 amending Regulation (EEC) No 1725/79 in regard to certain provisions applying to the granting of aid for skimmed-milk powder for use as animal feed THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Article 4 ( 1 ) of Regulation (EEC) No 1725/79 is hereby amended as follows : 1 . in point (a) of the first subparagraph, '45 kilograms at least and' is omitted ; 2. the third subparagraph is omitted. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 10 (3) thereof, Whereas pursuant to Article 4 ( 1 ) of Commission Regulation (EEC) No 1 725/79 (3), as last amended by Regulation (EEC) No 1543/88 (4), aid is not granted for skimmed-milk powder processed into compound feed unless the finished product incorporates at lest 45 % by weight of such powder ; whereas as a result of change in the market situation for skimmed milk it seems appropriate not to fix a minimum level of incorporation . Whereas the measures provided for in this Regulation are . in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6. 1968, p. 13 . (2) OJ No L 110, 29. 4. 1988, p. 27 . (3) OJ No L 199, 7. 8 . 1979, p. 1 . b) OJ No L 139, 4. 6 . 1988, p. 9.